DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 7/2/21.
Claims 1-19 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 6/26/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.

Response to Arguments



Applicant's arguments filed 7/2/21with respect to claims 1-19 has been considered but tare not persuasive.

	Applicant argued in page 5-10 that prior art do not teach wherein the inter prediction is performed by using a sample value of a boundary of the motion- constrained region of the reference picture instead of the reference sample value outside the motion-constrained region of the reference picture.	

Examiner disagree on this because Wu Fig. 8 814 as a sample value on a boundary of motion- constrained region A. Wu [0114] Wu [0143] teach the tile set reference region(s) [reference sample] can be explicitly signaled which can be from boundary region based on Fig. 8. Claim language is broad and arguments are not commensurate with the claim language.

Examiner’s Note: Claim may be allowable if the disclosure related to Fig. 12-15 are elaborated to the independent claims. A new search will be required based on claim language.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Pub. No. 20140301464 A1), in view of Hendry (U.S. Pub. No. 20180103199 A1).

Regarding to claim 1, 10 and 19:

10. Wu teach a method of encoding an image, the method comprising: determining motion-constrained region information; (Wu [0075] if the current picture is predicted using inter-picture prediction, a motion estimator (550) estimates motion of blocks, sub-blocks or other sets of pixel values of the current picture of the input video signal (505) with respect to one or more reference pictures. For an MCTS of a current picture, as part of the motion estimation, the motion estimator (550) can constrain motion vectors for blocks within the tile set so that the regions referenced by motion-compensated prediction processes fall within the same tile set in the reference picture(s))
determining motion information; and (Wu [0076] The motion estimator (550) produces as side information motion data (552) such as motion vector data and reference picture selection data. The motion data (552) is provided to the header formatter/entropy coder (590) as well as the motion compensator (555))
performing inter prediction based on the motion-constrained region information and the motion information, (Wu [0055] the encoder (340) represents an inter-coded, predicted frame in terms of prediction from reference frames. Using such an MCTS can facilitate functionality for region-of-interest decoding for the tile set, transcoding and parallel decoding. The motion estimator outputs motion information such as motion vector information, which is entropy coded. A motion compensator applies motion vectors to reference frames (369) to determine motion-compensated prediction values. Wu [0112] it is possible to perform motion compensation for a given MCTS independent of the decoding of other tile sets or regions outside the MCTS. This is possible because inter-picture prediction is constrained to not refer to any regions outside of the MCTS in reference pictures (that is, outside of the collocated tile set in the reference pictures))
when the motion-constrained region information indicates that motion- constrained region is applied, (Wu [0098] this section presents various innovations for signaling and use of control data for a motion-constrained tile set ("MCTS"). In general, the MCTS control data indicates that inter-picture prediction processes within one or more specified sets of tiles (the MCTS(s)) are constrained to reference only specific regions (e.g., regions within each corresponding set of tiles in other pictures). The innovations can enable a decoder to correctly decode a specified MCTS within the pictures of a coded video sequence without needing to decode the entire content of each picture) 
when a reference sample value outside the motion-constrained region of the reference picture is required for the inter prediction, (Wu [0114] FIG. 8 a motion  
wherein the inter prediction is performed (Wu [0055] The encoder (340) represents an inter-coded, predicted frame in terms of prediction from reference frames) by using a sample value of a boundary (Wu Fig. 8 814) of the motion- constrained region of the reference picture (Wu [0055] motion-compensated prediction may involve processes such as fractional-position interpolation which apply filtering to samples of somewhat-larger regions in the reference frame(s), compared to the size of the prediction unit. In other words, the motion-compensated prediction reference region used to compute motion-compensated prediction values for a prediction unit of a current frame can have a size larger than the prediction unit, due to use of interpolation filters whose support extends beyond the borders [boundary of the motion- constrained region, because Wu [0114]] of the nominal prediction unit size. Using such an MCTS can facilitate functionality for region-of-interest decoding for the tile set, transcoding and parallel decoding. The motion estimator outputs motion information such as motion vector information, which is entropy coded. A motion compensator applies motion instead of the reference sample value outside the motion-constrained region of the reference picture. (Wu [0143] teach the tile set reference region(s) [reference sample] can be explicitly signaled which can be from boundary because Wu Fig. 8 814. Wu [0143] An identified tile set reference region can be collocated with the identified MCTS for the current picture (as is assumed in many examples described herein), or it can have a different size, shape or location. For the current picture, the tile set reference region(s) can be explicitly signaled (as a rectangle of tiles or as an arbitrary region) or identified by identifier value from a common set of MCTSs that apply for the respective reference pictures. For example, a reference picture can be associated with one or more MCTSs defined when that reference picture was coded, and later pictures (in coding order) can specify tile set reference regions in the reference picture by identifier values of the one or more MCTSs that were previously defined for the reference picture)

Wu do not explicitly teach a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion- constrained region of a current picture.

However Hendry teach a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion- constrained region of a current picture, and (Hendry [0164] temporal inter-prediction can be performed in a tile-based manner. For example, a motion-constrained tile at a particular 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wu, further incorporating Hendry a configuration of motion-constrained region of a reference picture used for inter prediction is equal to a configuration of motion-constrained region of a current picture. This functionality will improve efficiency.

Regarding to claim 2:

2. Wu teach the method of claim 1, wherein the motion-constrained region represents a region where independent decoding process is performed. (Wu [0112] it is possible to perform motion compensation for a given MCTS independent of the decoding of other tile sets or regions outside the MCTS)

Regarding to claim 3:

3. Wu teach the method of claim 1, wherein the configuration of motion-constrained region includes a number of motion-constrained regions and a location for each of the motion-constrained regions. (Wu [0119] an encoder can encode separate MCTSs in parallel for many encoding operations. The encoder segments its encoding processes in a region-specific [location] manner for the regions defined by tile sets. Using MCTS control data, a corresponding decoder can decode the separate MCTSs in parallel for many decoding operations)

Regarding to claim 4-7, 9 and 11-18:

Cancelled.

Regarding to claim 8:

8. Wu teach the method of claim 1, Wu do not explicitly teach wherein the deriving motion information comprises: constructing a motion information candidate list and deriving the motion information using the motion information candidate list wherein the motion information candidate list is constructed based on the motion-constrained region.

However Hendry teach wherein the deriving motion information comprises:
constructing a motion information candidate list and deriving the motion information using the motion information candidate list (Hendry [0265] Motion estimation unit 42 calculates a motion vector for a PU of a video block in an inter-coded slice by comparing the position of the PU to the position of a predictive block of a reference picture. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in picture memory 64. Motion estimation unit 42 sends the calculated motion vector to entropy encoding unit 56 and motion compensation unit 44)
wherein the motion information candidate list is constructed based on the motion-constrained region. (Hendry [0007] the tile base representation can encapsulate all motion-constrained tiles (e.g., the tile representations) of the pictures for a given layer. An element can be associated with a tile base representation with a value containing a list of all of the tile representations corresponding to the motion-constrained tiles encapsulated by the tile base representation)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482